UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6518



RONALD FINK,

                                              Plaintiff - Appellant,

          versus


GARY L. BASS, Manager c/o CCB; A.D. ROBINSON,
Warden; CARL MAINS, Assistant Warden c/o Pro-
grams; E.B. WALKER, Assistant Warden c/o Oper-
ations; E. DAVIS, Institutional Investigator;
E. WILLIS, Treatment Program Supervisor,
Chairman c/o ICA; T. FORD, Chief Counselor; R.
PARMENTOR, Counselor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-01-186-2)


Submitted:     July 12, 2001                 Decided:   July 26, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Fink, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Fink appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Fink v. Bass, No. CA-01-186-2 (E.D. Va. Mar.

21, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2